Citation Nr: 0907175	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.

4.  Entitlement to service connection for diabetic 
retinopathy as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for trigger finger 
repair, right thumb, to include as secondary to type II 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The Veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.

The Veteran initially filed a claim for "trigger fingers and 
arthritis."  However, he did not specify what, if any, 
fingers he was claiming for compensation purposes.  In its 
April 2004 rating decision, the RO adjudicated the issue of 
trigger finger for the right thumb.  The Veteran perfected an 
appeal of this issue and it is discussed in the Remand below.  
However, the Veteran testified at his June 2007 Board hearing 
that it was his original intention to claim trigger finger 
for both of his hands.  The Board observes that medical 
evidence associated with the claims file reflects that the 
Veteran has trigger finger on both hands.  The issue of 
trigger finger in the right hand (with the exception of the 
thumb) and the left hand (all fingers) has not yet been 
adjudicated by the RO.  Thus, it not on appeal before the 
Board.  The proper course of action is therefore to REFER it 
to the RO for development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for type II diabetes mellitus as due to herbicide (Agent 
Orange) exposure.  In statements and testimony received 
throughout this appeal, the Veteran contends that he set foot 
in the Republic of Vietnam on two occasions.  The Veteran 
explains that he was assigned to a fighter squadron (VF-213) 
aboard the U.S.S. Kitty Hawk during the Vietnam Conflict as a 
plane captain.  According to the Veteran, he was told during 
his second Vietnam tour to jump on a mail plane with his crew 
and travel to Da Nang for the purpose of repairing an 
aircraft.  In one instance he repaired a generator of an F-4 
phantom aircraft.  The Veteran testified that he stayed in Da 
Nang for a few days on both occasions.  

Pertinent to this appeal, type II diabetes mellitus shall be 
service connected if: (1) it has become manifest to a degree 
of 10 percent or more any time after service, (2) a veteran 
was exposed to an herbicide agent (Agent Orange) during 
active military, naval, or air service, and (3) the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. 
§ 3.313(a) (2008).  See also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

In the present case, the RO attempted to verify the Veteran's 
alleged exposure to Agent Orange through the National 
Personnel Records Center (NPRC) in March 2004; however, the 
response received was negative.  The RO also contacted the 
Naval Historical Center (NHC) for any information or evidence 
that might verify the Veteran's accounts.  The NHC's 
response, received in April 2006, indicates that it did not 
have any evidence in its possession that might demonstrate 
that the Veteran set foot in Vietnam.  However, the NHC 
indicated that the Veteran's military personnel file might 
contain corroborative evidence.  Specifically, the NHC stated 
that service job evaluations for the Veteran might indicate 
temporary duty to Vietnam.  The NHC directed the RO to 
contact the National Personnel Records Center (NPRC) for this 
information.  

The Veteran's basic service personnel records were requested 
in conjunction with this appeal.  However, there is no 
indication that a specific request was made for any job 
evaluations and/or performance evaluations.  In light of the 
NHC's statement that such records might contain evidence 
which establishes that the Veteran was in-country, the Board 
finds that a remand is necessary to request these records 
from the NPRC.  

The Veteran testified at his June 2007 hearing that he 
intended to submit a "buddy" statement from an individual 
who could verify that he was in Da Nang during service.  A 
lay statement was received from the Veteran in August 2007 
from an individual who appears to have also served in 
Vietnam.  In his statement, this individual recounts how the 
Veteran has consistently described his trip to Vietnam to 
repair a generator throughout the years.  He does not, 
however, explicitly state that he saw the Veteran in Da Nang.  
Since the Board is already remanding this appeal for the 
reason discussed above, it will allow the Veteran another 
opportunity to submit a "buddy" statement which may 
corroborate his own lay assertions of visitation to Vietnam 
during service.  

Finally, the Veteran testified that he is unable to recall 
any specific dates with respect to his Vietnam visits.  
Rather, all he can remember is that both visits happened 
during his second Vietnam tour.  Again, since the Board is 
already remanding this appeal, it finds that the Veteran 
should be provided another opportunity to submit information 
regarding his claimed Vietnam visits.  Specifically, the 
Veteran should be contacted by the agency of original 
jurisdiction (AOJ) and asked to provide a 60-day window of 
time in which he visited Vietnam during service.  If he is 
able to provide such information, the AOJ should request deck 
logs for the U.S.S. Kitty Hawk, VF-213.  The Board notes that 
given the age of these records, they are no longer stored at 
the NHC.  See Letter from NHC dated March 13, 2006.  Instead, 
according to the NHC's website they are located in the Modern 
Military Branch, National Archives, 8601 Adelphi Road, 
College Park, MD, 20740.

Turning to other necessary evidentiary development, the 
Veteran testified in June 2007 that is he currently receiving 
treatment for his claimed disorders at the VA Medical Center 
(MC) in Tampa, Florida.  A review of the record reflects that 
treatment records from this facility have been obtained only 
through December 2004.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, the Board finds that the AOJ must 
undertake efforts to acquire any outstanding treatment 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

As for the Veteran's claims for service connection for CAD, 
hypertension, trigger finger of the right thumb, and diabetic 
retinopathy, these disabilities are claimed as secondary to 
the Veteran's type II diabetes mellitus.  Thus, they are 
inextricably intertwined with his appeal for service 
connection for type II diabetes mellitus.  The United States 
Court of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, these claims must also be remanded to the AOJ in 
accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide a 60-day timeframe for his visits 
to Vietnam during service.  The Veteran 
should also be notified that he is being 
given an additional opportunity to submit 
a "buddy" statement from the 
individual/friend he met up with while 
visiting Da Nang during service.  

2.  Obtain the Veteran's extended service 
personnel records, including any job 
evaluations and/or performance 
evaluations.  All requests for these 
records should be documented in the claims 
file.  Any responses, positive or negative 
should also be documented, and requests 
must continue until the AOJ determines 
that these records do not exist or that 
further attempts to obtain them would be 
futile.  If the Veteran's extended service 
personnel records, including any job 
evaluations and/or performance 
evaluations, cannot be obtained, then 
inform the Veteran of the unavailability 
of these records, as well as the steps 
taken by the AOJ to obtain them.  Notify 
the Veteran that he should submit any such 
records in his possession.

3.  If the Veteran is able to provide a 
60-day timeframe for either/both visit(s) 
to Vietnam, request a search be completed 
of deck logs of the U.S.S. Kitty Hawk 
(fighter squadron VF-213) for any 
information regarding the Veteran.  The 
Board observes that the Naval Historical 
Center (NHC) indicated that the these deck 
logs are no longer stored at its facility 
given the age of the records.  Instead, 
according to the NHC's website they are 
located in the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park, MD, 20740.  Any responses, 
positive or negative should also be 
documented, and requests must continue 
until the AOJ determines that these 
records do not exist or that further 
attempts to obtain them would be futile.  

4.  Obtain any VA treatment records from 
the Tampa VAMC for the period from January 
2005 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5.  Following the receipt of any new 
evidence, including any outstanding VA 
treatment records, consider whether any 
etiological opinions are required as to 
any of his claimed secondary disorders.  
Obtain any examination(s)/opinion(s) 
necessitated by the new record.

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




